DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional applications being filed 02/25/2020, as Application No. 62/981,267 and 62/981,278.

Information Disclosure Statement
The information disclosure statement filed 01/20/2022 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A method of forming an interposer, the method comprising: providing a first interposer substrate comprising a first bulk material comprising silicon and having a plurality of first through silicon vias (TSVs) extending from a first side to a second side of the first bulk material: providing a second interposer substrate comprising a second bulk material having a plurality of second TSVs extending from a first side to a second side of the second bulk material, and a wiring plane formed on the second bulk maternal such that the wiring plane is electrically connected to at least one of the second TSVs, wherein the wiring plane having a planar surface comprising dielectric material and conductive material; and joining the first interposer substrate to the second interposer substrate such that the wiring plane is provided as an interface wiring plane between the first and second bulk materials which electrically connects at least one of the first TSVs to at least one of the second TSVs, and the dielectric material of the planar surface of the wiring plane is in direct contact with the first bulk material.
          Therefore, claim 1 and its dependent claims 2-8 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; A method of forming an interposer, the method comprising: forming a first wiring plane on a front side surface of a first substrate, the first substrate comprising silicon and having a backside surface opposite the front side surface, the first wiring plane including electrical contacts on a top surface of the first wiring plane; forming vias in the first substrate that extend from the backside surface of the first substrate to the first wiring plane: forming a second wiring plane on the front side surface of a second substrate, the second substrate having a backside surface opposite the front side surface, the second wiring plane including a planar surface comprising dielectric material and electrical contacts, and positioning the second substrate in contact with the first substrate such that the electrical contacts of the second wiring plane are aligned to be in contact with the vias in the first substrate and the dielectric material of the planar surface of the second wiring plane is in direct contact with the backside of the first substrate.
          Therefore, claim 9 and its dependent claims 10-15 are allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 16 with the allowable feature being; An interposer comprising: a first substrate comprising first bulk material having a first TSV extending from a first side to a second side of the first bulk material, and a first wiring plane formed on the first bulk material in electrical contact with the first TSV, wherein the first wiring plane having a planar surface comprising dielectric material and conductive material; a second substrate comprising second bulk material comprising silicon and having a second TSV extending from a first side to a second side of the second bulk material; and a first join interface connecting the first and second substrates such that the dielectric material of the planar surface of the first wiring plane of the first substrate physically contacts the second bulk material of the second substrate, and the first TSVs are electrically connected to the second TSVs through the first wiring plane.
           Therefore, claim 16 and its dependent claims 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SHERMAN NG/Primary Examiner, Art Unit 2847